--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.5.8

 
SEVENTH AMENDMENT TO CREDIT AGREEMENT


THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
October 6, 2011 (the “Signature Date”) to be effective as of September 8, 2011
(the “Effective Date”), by and among TWINLAB CORPORATION, a Delaware corporation
(“Borrower”), IDEA SPHERE INC., a Michigan corporation (“Parent”), and FIFTH
THIRD BANK, an Ohio banking corporation and successor by merger to Fifth Third
Bank, a Michigan banking corporation (“Lender”), is as follows:


Preliminary Statements


A.           Borrower, Parent and Lender are parties to a Credit Agreement dated
as of January 7, 2008, as amended by the First Amendment to Credit Agreement and
Amendment to Loan Documents dated as of December 2, 2008, the Second Amendment
to Credit Agreement dated to be effective as of January 2, 2009, the Third
Amendment to Credit Agreement dated to be effective as of May 8, 2009, the
Forbearance and Reaffirmation Agreement and Amendment to Loan Documents dated to
be effective as of September 8, 2009, the First Amendment to Forbearance and
Reaffirmation Agreement and Amendment to Loan Documents dated to be effective as
of November 8, 2009, the Fourth Amendment to Credit Agreement dated to be
effective as of March 8, 2010, the Fifth Amendment to Credit Agreement dated to
be effective as of December 31, 2010 and the Sixth Amendment to Credit Agreement
dated to be effective as of June 8, 2011 (such Credit Agreement, as heretofore
amended, being the “Credit Agreement”).  Capitalized terms which are used, but
not defined, in this Amendment will have the meanings given to them in the
Credit Agreement.


B.           The Loan Parties have requested that Lender: (i) amend the Credit
Agreement and other Loan Documents to extend the stated Termination Date to July
8, 2013; (ii) waive the Current Defaults (as defined in Section 2.1); and (iii)
make certain other amendments to the Credit Agreement and certain of the other
Loan Documents, all as more specifically set forth herein.  Lender is willing to
consent to such requests and to amend the Credit Agreement and the other Loan
Documents to reflect such modifications, all on the terms, and subject to the
conditions, of this Amendment.


Statement of Agreement


In consideration of the mutual covenants and agreements set forth in this
Amendment, and for other good and valuable consideration, Lender, Parent and
Borrower hereby agree as follows:


1.           Amendments to Credit Agreement.  Subject to the satisfaction of the
conditions of this Amendment, the Credit Agreement is hereby amended as follows:


1.1           Section 1.1 of the Credit Agreement is hereby amended by the
addition of the following new definitions, in their proper alphabetical orders,
to provide in their respective entireties as follows:

 
1

--------------------------------------------------------------------------------

 



“Cole Water Property” means the real estate and improvements thereon located in
Miami County, Indiana, commonly known as 51 Strawtown Pike, Peru, Indiana.


 
“Mortgaged Property” means the “Trust Estate”, as defined in the Mortgage.



“Seventh Amendment” means the Seventh Amendment to Credit Agreement dated to be
effective as of September 8, 2011, among Borrower, Parent, and Lender.


“Seventh Amendment LaSalle Consent Letter” has the meaning given in Section 4.6
of the Seventh Amendment.




1.2           The following definitions in Section 1.1 of the Credit Agreement
are hereby amended in their entireties by substituting the following in their
respective places:


“Borrowing Base” means, as of the relevant date of determination, the sum of:


(a)           70% (subject to Section 2.1(e)) of the then net amount of Eligible
Accounts (i.e., less sales, excise or similar taxes, and less returns,
discounts, claims, credits and allowances of any nature at any time issued,
owing, granted, outstanding, available or claimed);


plus           (b)           the lesser of: (i) $12,000,000 (subject to Section
2.1(e)); and (ii) the sum of: (A) 30% (subject to Section 2.1(e)) of the then
net amount of Raw Materials which are Eligible Inventory, (B) 55% (subject to
Section 2.1(e)) of the then net amount of Finished Goods which are Eligible
Inventory, and (C) 50% (subject to Section 2.1(e)) of the then net amount of
Semi-Finished Goods which are Eligible Inventory; and


less           (c)           all then Borrowing Base Reserves.


“Curable Financial Covenant” means the Fixed Charge Coverage Ratio under Section
5.10.


“Default Rate” means the applicable rates of interest set forth in the
applicable Note plus an additional 2.0% per annum.  Lender agrees that if an
Event of Default occurs solely as a result of the death of an Individual
Guarantor, Lender will not, so long as no other Event of Default exists, impose
the Default Rate until the date that is 30 days after the date of such Event of
Default.  Lender agrees that if an Event of Default occurs solely as a result of
a Fixed Charge Coverage Ratio violation, Lender will not, so long as no other
Event of Default exists, impose the Default Rate based upon such Event of
Default so long as Capital Contribution Payments are made within 10 Business
Days after such violation in compliance with the Capital Contribution Agreement;
provided that if such Capital Contribution Payments are not made within 10
Business Days after such violation in compliance with the Capital Contribution
Agreement, Lender may, in addition to its other rights and remedies pursuant to
this Agreement and the other Loan Documents, impose the Default Rate on and
after the date of the Test Period of such Fixed Charge Coverage Ratio violation.


“EBITDA” means, for any period, the total (without duplication) in Dollars of
(all as determined in accordance with GAAP on a consolidated basis): (a) Net
Income, plus (b) the aggregate amount of Loan Parties’ depreciation and
amortization expense for the applicable period to the extent deducted in the
determination of Net Income, plus (c) the aggregate amount of Loan Parties’
interest expense for the applicable period to the extent deducted in the
determination of Net Income, plus (d) the aggregate amount of Loan Parties’
income and franchise tax expense for the applicable period to the extent
deducted in the determination of Net Income, and plus (e) any non-cash loss
incurred during the applicable period arising from the sale or other disposition
of the Cole Water Property to the extent deducted in the determination of Net
Income.  For purposes of determining EBITDA, “Net Income” will be determined
exclusive of any amounts, during such period, attributable to: (i) any upward
inventory adjustments except to the extent of an upward inventory adjustment as
certified by Loan Parties’ independent certified public accountants under GAAP
as part of preparing Loan Parties’ annual audited Financial Statements and for
which Lender is given notice of the amount thereof; (ii) any gain arising from
the sale of capital assets; (iii) any gain arising from the write-up of any
assets; (iv) any extraordinary gains and items of income; (v) any gains
recognized by a Loan Party as earnings which relate to adjustments made by a
Loan Party as a result of any extraordinary accounting adjustment; and (vi) any
other non-operating, non-recurring gains.


“Fixed Charges” means, for the applicable Test Period, the total (without
duplication), in Dollars, of (all as determined on a consolidated basis in
accordance with GAAP): (a) the principal amount of Loan Parties’ consolidated
long-term debt and obligations, in each case, paid during the applicable Test
Period (other than the Seventh Amendment Fifth Third Shareholder Loans Paydown
(as defined in the Seventh Amendment) and other scheduled principal payments, if
any, on the Fifth Third Shareholder Loans, the Term Loan A Prepayment (as
defined in the Fifth Amendment), the Term Loan B Prepayment (as defined in the
Fifth Amendment), the Additional Term Loan B Prepayment (as defined in the Fifth
Amendment), any Cole Water Mandatory Prepayment (as defined in the Seventh
Amendment), and any Mortgaged Property Mandatory Prepayment (as defined in the
Seventh Amendment)); (b) the principal portion of Loan Parties’ aggregate
consolidated Capitalized Lease Obligations paid during the applicable Test
Period; (c) Loan Parties’ aggregate consolidated cash payments of interest
during the applicable Test Period (including interest paid on the Obligations,
the Fifth Third Shareholder Loans, the Alticor Note, the Owner/Affiliate
Subordinated Debt, the LaSalle Debt, the Capitalized Lease Obligations and any
other Indebtedness for the applicable Test Period); (d) Loan Parties’ aggregate
consolidated cash payments of income and franchise taxes during such Test Period
(whether or not in the form of Tax Distributions); (e) dividends and
distributions paid by Parent to its shareholders for such Test Period (provided
that nothing herein shall be deemed to allow any such dividends and
distributions unless expressly permitted under Section 5.6); and (f) the
principal amount of the Suspended Term Loan B Payments during the applicable
Test Period.

 
2

--------------------------------------------------------------------------------

 



“LaSalle” means Bank of America, N.A., successor by merger to LaSalle Bank
Midwest National Association and its successors and assigns.


“LaSalle Debt” means (a) the Indebtedness evidenced by the LaSalle Loan
Agreement, the LaSalle Debt Notes and (b) all other LaSalle Obligations (as
defined in the LaSalle Intercreditor Agreement), all as now exist or may, after
the date of this Agreement, be renewed, extended, consolidated, adjusted or
increased subject to Section 5.2 and any Refinancing Debt with respect thereto.


“LaSalle Debt Default” means any of the following (or any combination of the
following): (a) the occurrence and continuance of a default or breach by
Borrower and/or, as applicable, any other Loan Party of or under any of the
LaSalle Debt Documents, after the lapse of any applicable notice and cure
periods, that would permit any LaSalle to accelerate the maturity of the LaSalle
Debt, (b) the maturity of any of the LaSalle Loan Agreement or the LaSalle Debt
Notes or (c) any acceleration of any of the LaSalle Debt.


“LaSalle Debt Documents” means, collectively, (a) the LaSalle Loan Agreement,
(b) the LaSalle Debt Notes, and (c) the other LaSalle Obligations Documents (as
defined in the LaSalle Intercreditor Agreement) and any other document,
instrument or agreement evidencing the LaSalle Debt, as any or all of the
foregoing documents, instruments, and agreements are now in effect or, subject
to Section 5.2, as at any time after the date of this Agreement amended,
modified, supplemented, restated, renewed, extended, or otherwise changed and
any documents, instruments, or agreements given, subject to Section 5.2, in
substitution of any of them (including in connection with any Refinancing Debt
with respect thereto).


“LaSalle Debt Notes” means any promissory notes evidencing the LaSalle Debt.


“LaSalle Loan Agreement” means that certain Loan Agreement, having an effective
date of October 1, 2011, among Borrower, LaSalle, David Van Andel, William W.
Nicholson and Mark A. Fox.


“LaSalle Consent Letter” means each of, and collectively, (a) that certain
Consent Letter Regarding Monthly Principal Payments dated as of March 28, 2011
made by Lender and accepted by LaSalle and Borrower; (b) that certain Consent
Letter Regarding Monthly Principal Payments dated as of August 30, 2011 made by
Lender and accepted by LaSalle and Borrower; (c) the Seventh Amendment LaSalle
Consent Letter, and (d) each other Consent Letter Regarding Monthly Principal
Payments, if any, dated  on or after October 1, 2011 made by Lender and accepted
by LaSalle and Borrower.

 
3

--------------------------------------------------------------------------------

 



1.3           Each reference to “September 8, 2011” in the definition of
“Termination Date” in Section 1.1 of the Credit Agreement is hereby amended by
substituting a reference to “July 8, 2013” for such reference to “September 8,
2011” where “September 8, 2011” appears therein.




1.4           Clause (g) of the definition of “Refinancing Debt” in Section 1.1
of the Credit Agreement is hereby amended in its entirety by substituting the
following in its place:


(g)           Loan Parties are in compliance with the Financial Covenants, on a
pro forma basis, after giving effect to the incurrence of such Refinancing Debt
and the scheduled repayment of the Indebtedness being Refinanced.  To determine
whether there is pro forma compliance with the Financial Covenants, Parent will,
on a pro forma basis, provide a worksheet to Lender at least 10 days before
incurring such Refinancing Debt, which (i) restates the Financial Statements
received by Lender for the Fiscal Quarter or the Fiscal Year, as applicable,
ended most closely before the date such Refinancing Debt is proposed to be
incurred as if the proposed Refinancing Debt had been made, and the Indebtedness
had been Refinanced, at the beginning of the applicable Test Period and (ii)
calculates the Fixed Charge Coverage Ratio under Section 5.10 taking into
account such proposed Refinancing Debt as if the proposed Refinancing Debt had
been made, and the Indebtedness had been refinanced, at the beginning of the
applicable Test Period.




1.5           Section 1.1 of the Credit Agreement is hereby amended by the
deletion of the definition of “Tangible Net Worth”, such definition to be
omitted in its entirety therefrom.


1.6           Section 2.1(c) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(c)           On the Signature Date (as defined in the Seventh Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Revolving
Credit Promissory Note in the form of Exhibit 2.1 to the Seventh Amendment (as
amended and restated, the “Revolving Note”), dated to be effective as of the
Effective Date (as defined in the Seventh Amendment), in the principal amount of
the Revolving Commitment, and bearing interest at such rates, and payable upon
such terms, as specified in the Revolving Note.  Subject to compliance with the
applicable provisions of Section 6.4(b) and the Revolving Note, Borrower may
prepay the Revolving Loans in whole or part at any time without premium or
penalty.

 
4

--------------------------------------------------------------------------------

 



1.7           Section 2.1(e)(i) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


(e)(i)           Borrower acknowledges that Lender, from time to time, may do
any one or more of the following in its discretion exercised in good faith: (A)
decrease the dollar limits on outstanding advances against the Borrowing Base or
applicable to the Eligible Inventory advance sublimits or (B) decrease the
Eligible Inventory and the Eligible Accounts advance rates if one or more of the
following events occur or conditions exist: (1) an Event of Default has occurred
and is continuing; (2) with regard to the Eligible Accounts advance rate, (I)
the dilution percentage (“Dilution Percentage”) with respect to Borrower’s
Eligible Accounts (i.e., reductions in the amount of Accounts because of
returns, discounts, price adjustments, credit memoranda, credits, allowances and
other offsets, and any other Contras (to the extent that Borrower’s customer and
Borrower do not exchange payments to settle the Contra)) increases above 20%,
and if such Dilution Percentage, as of any date of determination by Lender
(“Dilution Determination Date”) increases above 20%, the advance rate against
Eligible Accounts will reduce (effective with the next delivery of the Borrowing
Base Certificate to Lender) 1% for each 1% (or fraction thereof) increase in the
Dilution Percentage above 20%, (II) the percentage of accounts receivable which
are 90 days or more past the date of the original invoices applicable thereto
increases, in comparison to the percentage of accounts receivable which are
within 90 days from the date of the original invoices applicable thereto, by an
amount which Lender, in good faith, determines is material, or (III) any
material adverse change occurs, determined by Lender in good faith, from the
Closing Date in respect of the credit rating or credit quality of Borrower’s
account debtors taken as a whole; or (3) with respect to the Eligible Inventory
advance rate, there occurs a material change, as determined by Lender in its
discretion, in the type, quantity, or quality of Borrower’s Eligible Inventory,
taken as a whole, as compared to the type, quantity, or quality of Borrower’s
Eligible Inventory on the Closing Date, including, without limitation, a
material change, as determined by Lender in its discretion, in the Net Orderly
Liquidation Value of Borrower’s Inventory established by the most recent
appraisal received and approved by Lender in accordance with Section 4.2.




1.8           Section 2.2(d) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:

 
5

--------------------------------------------------------------------------------

 



(d)           On the Signature Date (as defined in the Seventh Amendment),
Borrower shall execute and deliver to Lender an Amended and Restated Term
Promissory Note in the form of Exhibit 2.2(d) to the Seventh Amendment (as
amended and restated, the “Term Loan B Note”), dated to be effective as of the
Effective Date (as defined in the Seventh Amendment), in the original principal
amount of Term Loan B as of the Signature Date (as defined in the Seventh
Amendment), and bearing interest at such rates, and payable upon such terms, as
specified in the Term Loan B Note.




1.9           Section 4.3(g) of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


 
(g)
By no later than the 20th day after the end of each calendar month, or sooner if
available and more frequently if Lender shall require or Borrower shall so
elect: (A) monthly agings of Accounts, broken down by invoice date, in each case
reconciled to the Borrowing Base Certificate for the end of such month and
Borrower’s general ledger, and setting forth any changes in the reserves made
for bad debts or any extensions of the maturity of, any refinancing of, or any
other material changes in the terms of any Accounts, together with such further
information with respect thereto as Lender may require; and (B) monthly agings
of accounts payable owing each Loan Party listed by invoice date, in each case
reconciled to Loan Parties’ general ledger for the end of such month, together
with such further information with respect thereto as Lender may require
(including a report summarizing, with respect to each vendor, the current
payment plan structure, shipping status, and the date and amount of the most
recent payment made to such vendor);

 


1.10           Section 5.12 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


5.12           [Intentionally Omitted].




1.11           Section 6.6 of the Credit Agreement is hereby amended in its
entirety by substituting the following in its place:


6.6           Capital Contribution Payments.  In the event that there is an
Event of Default under the Curable Financial Covenant (and there is no other
Event of Default then in existence), Borrower may cure such Event of Default if
(a) Capital Contribution Payments are made in strict compliance with the terms
of the Capital Contribution Agreement and (b) Lender receives Capital
Contribution Payments, in cash, in an amount sufficient, if treated as being
EBITDA for the applicable Test Period, to cause compliance with the Fixed Charge
Coverage Ratio.  For purposes of calculating the Fixed Charge Coverage Ratio
with respect to all applicable Test Periods, EBITDA, solely for purposes of the
Fixed Charge Coverage Ratio under Section 5.10, shall be deemed to include the
amount of Capital Contribution Payments that were received by Lender in
accordance with this Section 6.6 as if such Capital Contribution Payments were
made in the Test Period for which there was an Event of Default under Section
5.10 that gave rise to the requirement to make the applicable Capital
Contribution Payments.

 
6

--------------------------------------------------------------------------------

 



1.12           Exhibit 4.3(d) of the Credit Agreement is hereby amended in its
entirety by substituting the document attached hereto as Exhibit 4.3(d) in its
place.  Exhibit 4.3(f) of the Credit Agreement is hereby amended in its entirety
by substituting the document attached hereto as Exhibit 4.3(f) in its place.




2.           Waiver of Current Defaults; Suspension of Fifth Third Shareholder
Loan Reserve.


2.1           Waiver of Current Defaults.  As previously communicated by Lender
in that certain letter dated September 1, 2011 from Lender to Borrower and the
other parties thereto (the “Reservation of Rights Letter”), and based upon
financial and other information submitted by Borrower to Lender, Borrower and
Parent acknowledge that the following Events of Default have occurred and
continue to exist as of the Signature Date (collectively, the “Current
Defaults”): the Financial Covenant Default, the Capital Contribution Default,
and the Credit Agreement Cross-Default (as each is defined in the Reservation of
Rights Letter).  Lender hereby waives the Current Defaults for the specific
periods and occurrences indicated.  The waiver provided in this Section 2.1,
either alone or together with other waivers which Lender may give from time to
time, shall not, by course of dealing, implication or otherwise: (a) obligate
Lender to waive any Event of Default, whether past, present, or future, other
than the Current Defaults, (b) constitute or be deemed to be a modification or
amendment of the Credit Agreement or any of the other Loan Documents, or (c)
reduce, restrict or in any way affect the discretion of Lender in considering
any future waiver requested by Borrower.


2.2           Suspension of Fifth Third Shareholder Loan
Reserve.  Notwithstanding anything to the contrary in the Loan Documents, the
implementation of the Fifth Third Shareholder Loan Reserve under the Borrowing
Base is hereby suspended at all times on and after the Signature Date, and the
Fifth Third Shareholder Loan Reserve in effect as of the Signature Date will be
released on the Signature Date.


3.           Additional Covenants.


3.1           FTWM Debt Payment.  On or before the date that is 30 days from the
Signature Date, Borrower shall pay to Lender an amount equal to $25,000,000 for
application against the outstanding principal balance of the Fifth Third
Shareholder Loans (the “Seventh Amendment Fifth Third Shareholder Loans
Paydown”).


3.2           Preferred Stock.  On or before the date that is 30 days from the
Signature Date, Borrower shall execute and deliver to Lender, or cause to be
executed and delivered to Lender, as applicable, all in form and substance (and
on terms and conditions) satisfactory to Lender in its sole discretion
(collectively, the “Preferred Stock Documents”): (a) all documents, instruments
and agreements executed and delivered by Borrower or any other Person in
connection with Borrower’s issuance of preferred stock, and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender in
connection with any of the foregoing.

 
7

--------------------------------------------------------------------------------

 



3.3           Application of Net Proceeds from Mortgaged Property.
Notwithstanding anything to the contrary in the Credit Agreement, any other Loan
Document, or any Fifth Third Shareholder Loan Document, with respect to any
mandatory prepayment described in Section 2.2(g)(i) of the Credit Agreement
arising out of a sale or other disposition of all or any portion of the
Mortgaged Property (a “Mortgaged Property Mandatory Prepayment”), the Net
Proceeds of any such Mortgaged Property Mandatory Prepayment shall, absent the
occurrence and continuance of an Event of Default (in which case it shall be
applied in the order and manner determined by Lender), be applied as follows:


(i)           first, 100% of such Net Proceeds shall be applied to the remaining
installments of principal under the Term Loan B Note, in the inverse order of
maturity, until Term Loan B has been paid in full;


(ii)           second, at any time after Term Loan B shall have been repaid in
full, (a) 90% of any such remaining Net Proceeds shall be applied to the then
outstanding principal balance of the Revolving Loans and (b) 10% of any such
remaining Net Proceeds shall be applied to the remaining installments of
principal under the Fifth Third Shareholder Loans, in the inverse order of
maturity (or, if no periodic installments of principal are then scheduled under
the Fifth Third Shareholder Loans, to the then outstanding principal balance of
the Fifth Third Shareholder Loans), in each case until the Fifth Third
Shareholder Loans have been paid in full (and in any case under the foregoing
clause (a) or (b) above, any Net Proceeds remaining after the application set
forth in such clause (a) or (b), as applicable, shall be applied as set forth in
the other clause (a) or (b), as applicable);


(iii)           third, at any time after the Fifth Third Shareholder Loans and
the Revolving Loans shall have been repaid in full, any remaining Net Proceeds
shall be applied to cash collateralize any outstanding Letter of Credit
Obligations; and


(iv)           fourth, after all Letter of Credit Obligations are fully cash
collateralized, if any, any remaining Net Proceeds shall be applied in repayment
of any of the other Obligations then due and payable.  Nothing in this Section
3.3 shall be construed to constitute Lender’s consent to any transaction that is
not permitted by other provisions of this Agreement or the other Loan
Documents.  No partial prepayment under Section 2.2 of the Credit Agreement or
under this Section 3.3 will change the due dates or the amount of the scheduled
principal payments otherwise required by the Term Loan B Note, the Fifth Third
Shareholder Loan Documents, the Credit Agreement, this Amendment (including,
without limitation, the Seventh Amendment Fifth Third Shareholder Loans Paydown,
as it respects the Fifth Third Shareholder Loans), or any other Loan Document.


3.4           Application of Net Proceeds from Cole Water Property.
Notwithstanding anything to the contrary in the Credit Agreement, any other Loan
Document, or any Fifth Third Shareholder Loan Document, with respect to any
mandatory prepayment described in Section 2.2(g)(i) of the Credit Agreement
arising out of a sale or other disposition of all or any portion of the Cole
Water Property (a “Cole Water Mandatory Prepayment”), the Net Proceeds of any
such Cole Water Mandatory Prepayment shall, absent the occurrence and
continuance of an Event of Default (in which case it shall be applied in the
order and manner determined by Lender), be applied as follows:

 
8

--------------------------------------------------------------------------------

 



(i)           first, (a) 90% of such Net Proceeds shall be applied to the then
outstanding principal balance of the Revolving Loans and (b) 10% of such Net
Proceeds shall be applied first to the remaining installments of principal under
the Term Loan B Note, in the inverse order of maturity, until Term Loan B has
been paid in full, then to the remaining installments of principal under the
Fifth Third Shareholder Loans, in the inverse order of maturity (or, if no
periodic installments of principal are then scheduled under the Fifth Third
Shareholder Loans, to the then outstanding principal balance of the Fifth Third
Shareholder Loans), in each case until the Fifth Third Shareholder Loans have
been paid in full (and in any case under the foregoing clause (a) or (b) above,
any Net Proceeds remaining after the application set forth in such clause (a) or
(b), as applicable, shall be applied as set forth in the other clause (a) or
(b), as applicable);


(ii)           second, at any time after the Fifth Third Shareholder Loans and
the Revolving Loans shall have been repaid in full, any remaining Net Proceeds
shall be applied to cash collateralize any outstanding Letter of Credit
Obligations; and


(iii)           third, at any time after the Fifth Third Shareholder Loans and
the Revolving Loans shall have been repaid in full, any remaining Net Proceeds
shall be applied in repayment of any of the other Obligations then due and
payable.  Nothing in this Section 3.3 shall be construed to constitute Lender’s
consent to any transaction that is not permitted by other provisions of this
Agreement or the other Loan Documents.  No partial prepayment under Section 2.2
of the Credit Agreement or under this Section 3.3 will change the due dates or
the amount of the scheduled principal payments otherwise required by the Term
Loan B Note, the Fifth Third Shareholder Loan Documents, the Credit Agreement,
this Amendment (including, without limitation, the Seventh Amendment Fifth Third
Shareholder Loans Paydown, as it respects the Fifth Third Shareholder Loans), or
any other Loan Document.


3.5           Default of Additional Covenants.  Without limiting any other term
or provision of this Amendment or any other Loan Document, Borrower and Parent
acknowledge that failure to comply with the covenants and obligations set forth
in this Section 3 will constitute an immediate Event of Default under the Credit
Agreement and other Loan Documents.


4.           Conditions Precedent.  On or prior to the time and date that Lender
executes this Amendment, and as a condition to the effectiveness of this
Amendment, each of the following conditions precedent shall have been satisfied
in the sole judgment of Lender:


4.1           Other Documents.  With the signing of this Amendment, and as a
condition of this Amendment, Borrower will deliver to Lender: (a) an Amended and
Restated Revolving Credit Promissory Note in the form of Exhibit 2.1 attached to
this Amendment (the “Amended and Restated Revolving Note”); (b) an Amended and
Restated Term Promissory Note in the form of Exhibit 2.2(d) attached to this
Amendment (the “Amended and Restated Term Loan B Note”); (c) evidence, in form
and substance satisfactory to Lender in its sole discretion, that this
Amendment, the other Amendment Documents (as defined below), and the
transactions contemplated hereby and thereby were duly authorized by the Board
of Directors of Borrower; (d) evidence, in form and substance satisfactory to
Lender in its sole discretion, that the Reaffirmation of Guaranty and Security
(as referenced in Section 4.2) and the transactions contemplated thereby were
duly authorized by the Board of Directors or Members, as applicable, of each
Loan Party (other than Borrower); and (e) all other documents, instruments and
agreements, in form and substance satisfactory to Lender in its sole discretion,
deemed necessary or desirable by Lender to effect the amendments to Borrower’s
credit facilities with Lender contemplated by this Amendment.

 
9

--------------------------------------------------------------------------------

 



4.2           Reaffirmation of Guaranty and Security; Reaffirmation of
Individual Guaranties; Reaffirmation and Amendment of Capital Contribution
Agreement.  As a condition of this Amendment, Borrower and Parent shall cause
(a) each of the Loan Parties (other than Borrower) to execute the Reaffirmation
of Guaranty and Security below, (b) each of the Individual Guarantors (other
than Mark A. Fox) to execute the Reaffirmation of Individual Guaranties below,
and (c) each of the Contributors (other than Mark A. Fox) to execute the
Reaffirmation and Amendment of Capital Contribution Agreement below.


4.3           Reaffirmation of Subordination.  As a condition of this Amendment,
Borrower and Parent shall cause each of the Owner/Affiliate Subordinated
Creditors (other than Mark A. Fox) to execute the Reaffirmation of Subordination
below.


4.4           Reaffirmation of Acknowledgment to Intercreditor Agreement.  As a
condition of this Amendment, Borrower and Parent shall cause each of the
applicable parties party thereto to execute the Reaffirmation of Acknowledgment
to Intercreditor Agreement below.


4.5           Fifth Third Shareholder Loan Documents.  Borrower shall execute
and deliver, or cause to be executed and delivered, to Lender, all in form and
substance satisfactory to Lender: (a) an Amended, Restated, and Consolidated
Draw Loan Note and Agreement with respect to the existing Fifth Third
Shareholder Loans (the “Fifth Third Shareholder Loan Note”) and (b) all other
documents, instruments and agreements deemed necessary or desirable by Lender to
effect the amendments to the Fifth Third Shareholder Loans contemplated by the
Fifth Third Shareholder Loan Note (collectively with the Fifth Third Shareholder
Loan Note, the “Shareholder Note Documents”).


4.6           Seventh Amendment LaSalle Consent Letter. As a condition of this
Amendment, Borrower and Parent shall execute and deliver to Lender, and shall
cause LaSalle to execute and deliver to Lender, that certain Consent Letter
Regarding Monthly Principal Payments and Retention by Fifth Third of $25,000,000
Payment dated as of the October 1, 2011 made by Lender and accepted by LaSalle
and Borrower (the “Seventh Amendment LaSalle Consent Letter”), in form and
substance acceptable to Lender, and including, among other things, LaSalle’s
consent to the application of the Seventh Amendment Fifth Third Shareholder Loan
Paydown in accordance with this Amendment.


5.           Reaffirmation of Security.  Borrower, Parent and Lender hereby
expressly intend that this Amendment shall not in any manner (a) constitute the
refinancing, refunding, payment or extinguishment of the Obligations evidenced
by the existing Loan Documents; (b) be deemed to evidence a novation of the
outstanding balance of the Obligations; or (c) affect, replace, impair, or
extinguish the creation, attachment, perfection or priority of the Liens on the
Loan Collateral granted pursuant to any Security Document evidencing, governing
or creating a Lien on the Loan Collateral.  Each of Borrower and Parent ratifies
and reaffirms any and all grants of Liens to Lender on the Loan Collateral as
security for the Obligations, and each of Borrower and Parent acknowledges and
confirms that the grants of the Liens to Lender on the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent of any Permitted Liens.

 
10

--------------------------------------------------------------------------------

 



           6.           Representations.  To induce Lender to accept this
Amendment, each of Borrower  and Parent hereby represents and warrants to Lender
as follows:


                      6.1           Each of Borrower and Parent has full power
and authority to enter into, and to perform its obligations under, as
applicable, this Amendment, the Amended and Restated Revolving Note, the Amended
and Restated Term Loan B Note, the Shareholder Note Documents, the Seventh
Amendment LaSalle Consent Letter and the other Loan Documents being executed
and/or delivered in connection herewith (collectively, the “Amendment
Documents”) and the execution and delivery of, and the performance of its
obligations under and arising out of, the applicable Amendment Documents have
been duly authorized by all necessary corporate action.


                      6.2           Each Amendment Document, as applicable,
constitutes the legal, valid and binding obligations of Borrower and Parent, as
applicable, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditors’ rights generally.


6.3           No Event of Default has occurred and is continuing under the
Credit Agreement, other than the Current Defaults.


           7.           Costs and Expenses; Fee.  As a condition of this
Amendment, (a) Borrower will pay to Lender an amendment fee of $200,000, payable
in full on the Signature Date; such fee, when paid, will be fully earned and
non-refundable under all circumstances, and (b) Borrower will pay and reimburse
Lender, promptly upon Lender’s request, for the costs and expenses incurred by
Lender in connection with this Amendment and the transactions contemplated
hereby, including, without limitation, reasonable attorneys’ fees.


8.           Entire Agreement.  This Amendment, together with the other Loan
Documents, sets forth the entire agreement of the parties with respect to the
subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment; provided that nothing herein or
in any of the Loan Documents shall be construed to supersede, or to have merged
into, any of the Fifth Third Shareholder Loan Documents, all of which will
remain in full force and effect.


           9.           Release.  Each of Borrower and Parent, on such Loan
Party’s behalf and, as applicable, on behalf of such Loan Party’s officers,
directors, members, managers, shareholders, administrators, heirs, legal
representatives, beneficiaries, affiliates, subsidiaries, successors and
assigns, hereby represents and warrants that such Loan Party has no claims,
counterclaims, setoffs, actions or causes of action, damages or liabilities of
any kind or nature whatsoever, whether in law or in equity, in contract or in
tort, whether now accrued or hereafter maturing (collectively, “Claims”) against
Lender, its direct or indirect parent corporation or any direct or indirect
affiliates of such parent corporation, or any of the foregoing’s respective
directors, officers, employees, attorneys and legal representatives, or the
heirs, administrators, successors or assigns of any of them (collectively,
“Lender Parties”) that directly or indirectly arise out of, are based upon or
are in any manner connected with any Prior Related Event.  Each of Borrower and
Parent, on such Loan Party’s behalf and, as applicable, on behalf of such Loan
Party’s officers, directors, members, managers, shareholders, administrators,
heirs, legal representatives, beneficiaries, affiliates, subsidiaries,
successors and assigns, voluntarily releases and forever discharges and
indemnifies and holds harmless all Lender Parties from any and all Claims and
other third-party claims that may be asserted against the Lender Parties,
whether known or unknown, that directly or indirectly arise out of, are based
upon or are in any manner connected with any Prior Related Event.  “Prior
Related Event” means any transaction, event, circumstance, action, failure to
act, occurrence of any type or sort, whether known or unknown, which occurred,
existed, was taken, was permitted or begun in accordance with, pursuant to or by
virtue of (a) any of the terms of this Amendment or any other Loan Document, (b)
any actions, transactions, matters or circumstances related hereto or thereto,
(c) the conduct of the relationship between any Lender Party and any Loan Party
or other Person, or (d) any other actions or inactions by any Lender Party, all
on or prior to the Signature Date.

 
11

--------------------------------------------------------------------------------

 



           10.           Default.  Any default by Borrower or Parent in the
performance of any of such Loan Party’s obligations under any Amendment Document
shall constitute an Event of Default under the Credit Agreement.


           11.           Continuing Effect of Credit Agreement; Reaffirmation of
Loan Documents.  Except as expressly amended hereby, all of the provisions of
the Credit Agreement are ratified and confirmed and remain in full force and
effect. The existing Loan Documents, except as amended by this Amendment or, as
applicable, as amended (or amended and restated) by one of the other Amendment
Documents, shall remain in full force and effect, and each of them, as
applicable, is hereby ratified and confirmed by Borrower, Parent, and Lender.


           12.           One Agreement; References; Fax Signature.  The Credit
Agreement, as amended by this Amendment, will be construed as one
agreement.  All references in any of the Loan Documents to: (a) the Credit
Agreement will be deemed to be references to the Credit Agreement as amended by
this Amendment, (b) the Revolving Note will be deemed to be references to
Amended and Restated Revolving Note, and (c) the Term Loan B Note will be deemed
to be references to the Amended and Restated Term Loan B Note.  Any Amendment
Document may be signed by facsimile signatures or other electronic delivery of
an image file reflecting the execution hereof or thereof, and, if so signed: (i)
may be relied on by each party as if the document were a manually signed
original and (ii) will be binding on each party for all purposes.


           13.           Captions. The headings to the Sections of this
Amendment have been inserted for convenience of reference only and shall in no
way modify or restrict any provisions hereof or be used to construe any such
provisions.


           14.           Counterparts.  This Amendment may be executed in
multiple counterparts, each of which shall be an original but all of which
together shall constitute one and the same instrument.


           15.           Governing Law; Severability.  This Amendment shall be
governed by and construed in accordance with the internal laws of the State of
Ohio (without regard to Ohio conflicts of law principles). If any term of this
Amendment is found invalid under Ohio law or laws of mandatory application by a
court of competent jurisdiction, the invalid term will be considered excluded
from this Amendment and will not invalidate the remaining terms of this
Amendment.


16.           Joint Obligations.  The obligations of Borrower and Parent under
this Amendment and, as applicable, the other Loan Documents are joint, several
and primary.  No Loan Party will be or be deemed to be an accommodation party
with respect to any of the Loan Documents.

 
12

--------------------------------------------------------------------------------

 



17.           WAIVER OF JURY TRIAL. BORROWER, PARENT, AND LENDER EACH WAIVE
TRIAL BY JURY WITH RESPECT TO ANY ACTION, CLAIM, SUIT OR PROCEEDING IN RESPECT
OF OR ARISING OUT OF THIS AMENDMENT, ANY OF THE OTHER LOAN DOCUMENTS, OR THE
TRANSACTIONS CONTEMPLATED HEREBY.


18.           Acknowledgments Regarding Mark A. Fox, etc. Borrower, Parent and
Lender hereby acknowledge and agree that: (a) Mark A. Fox is not executing the
Reaffirmation of Individual Guaranties required to be executed by the Individual
Guarantors (other than Mark A. Fox) pursuant to this Amendment; (b) Mark A. Fox
is not executing the Reaffirmation and Amendment of Capital Contribution
Agreement required to be executed by the Contributors (other than Mark A. Fox)
pursuant to this Amendment; (c) Mark A. Fox is not executing the Reaffirmation
of Subordination required to be executed by the Owner Affiliate/Subordinated
Creditors (other than Mark A. Fox) pursuant to this Amendment; (d) none of
Anthony Robbins, Peter Lusk, or Mark A. Fox  is executing the Reaffirmation of
Acknowledgment to Intercreditor Agreement required to the executed by the
parties thereto pursuant to this Amendment; (e) none of Borrower, Parent, or any
other Person is released from his or its obligations under any Loan Document by
reason of any of the foregoing; and (f) nothing herein is intended, or shall be
construed, to release any of Anthony Robbins, Peter Lusk, or Mark A. Fox from
his respective obligations under any of such Loan Documents, as applicable.


19.           Consent to Cole Water Property.  Lender hereby consents, without
recourse, representation or warranty, to the sale by Borrower of the real estate
and improvements thereon located in Miami County, Indiana, commonly known as 51
Strawtown Pike, Peru, Indiana.  This consent either alone or together with other
consents which Lender may give from time to time, shall not, by course of
dealing, implication or otherwise, (a) obligate Lender to consent to any other
sales of Loan Collateral, in each case, past, present or future, other than as
specifically consented to by this Amendment or as expressly permitted by the
Credit Agreement, as amended hereby, or (b) reduce, restrict or in any way
affect the discretion of Lender in considering any future consent requested by
Borrower.




[Signature Page Follows]

 
13

--------------------------------------------------------------------------------

 

           IN WITNESS WHEREOF, Borrower, Parent and Lender have executed this
Amendment by their duly authorized officers on the Signature Date to be
effective as of the Effective Date.


TWINLAB CORPORATION
IDEA SPHERE INC.




By:   /S/ Thomas A.
Tolworthy                                                                      
Thomas A. Tolworthy, President and CEO


FIFTH THIRD BANK




By:   /S/ Thomas A.
Tolworthy                                                                                 
Andrew P. Hanson, Vice President



SIGNATURE PAGE TO
SEVENTH AMENDMENT TO CREDIT AGREEMENT
 
14
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




